Citation Nr: 0108507	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to October 1, 1999 for 
grant of service connection for a low back strain, status 
post laminectomy and discetomy L4-5 and L5-S1 (low back 
disability).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1968.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A BVA decision dated March 1986 denied service connection 
for a low back disorder.

3.  Unappealed rating decisions dated January 1989, November 
1992, February 1994, and August 1994 denied service 
connection for a low back disability.

4.  A letter to the President was received by the RO on 
January 28, 1998, which may be construed as an informal claim 
for service connection for a low back disability.


CONCLUSION OF LAW

The requirements for an effective date of January 28, 1998 
for service connection for a low back disability have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155; 
3.400 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's January 2000 
decision denying a claim of entitlement to an effective date 
prior to October 1, 1999 for service connection for the 
veteran's low back disability is incorrect.  Specifically, 
the veteran asserts that he is entitled to an earlier 
effective date, that of his original claim in June 1985. 

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained, all available VA and private medical 
records have been obtained, and the veteran has been afforded 
a VA examination.  As such, the Board finds that this case is 
ready for appellate review. 

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  In cases involving new and 
material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  
In cases where the evidence is received after a final 
disallowance, the effective date is the date the new claim is 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a). 

Historically, the veteran's first claim for service 
connection for a low back disorder was received in June 1985.  
In an August 1985 rating decision, the RO denied the 
veteran's claim.  The veteran perfected an appeal, but in a 
decision dated March 1986 the Board affirmed the RO's denial 
of this claim.  The veteran attempted to reopen his claim in 
September 1988, and this claim was denied in a rating 
decision dated January 1989.  In September 1992, the veteran 
again attempted to reopen his claim, and this claim was 
denied in a November 1992 rating decision.  The veteran also 
attempted to reopen his claim in December 1993, which the RO 
denied in a February 1994 rating decision.  In addition, the 
veteran filed another claim to reopen in March 1994, which 
was subsequently denied by the RO in August 1994.  The 
veteran received notification of each of these denials, and 
was provided his appellate rights.  However, the veteran did 
not file an appeal as to any of the denied claims after the 
Board's March 1986 decision, and as such, each of the rating 
decisions became a final decision.  See 38 U.S.C.A. § 7105(c) 
(West 1991) (If a Notice of Disagreement is not filed within 
one year of notice of the RO's decision, the RO's 
determination becomes final).

The RO's last final decision on the veteran's claim was 
issued in August 1994.  Following the decision, the RO 
received correspondence from the veteran requesting documents 
pertaining to the RO's decision regarding his claim.  This 
correspondence was received by the RO in September 1994, and 
the RO promptly furnished the requested documents to the 
veteran.  No Notice of Disagreement or other correspondence 
was filed in response to the August 1994 decision.

The next correspondence regarding this matter consisted of a 
letter to the President of the United States, dated December 
18, 1997, which expressed the veteran's belief that he was 
entitled to benefits for his low back disorder.  This letter 
was replied to by the White House Office of Correspondence 
and Presidential Messages, and forwarded to the RO.  The RO 
received the letter on January 28, 1998.  The RO replied to 
the veteran's letter on January 30, 1998.  The RO 
subsequently received a private medical record, which the RO 
construed as a claim to reopen, on October 1, 1999.

Under 38 U.S.C.A. § 7104(a), the Board's March 1986 decision 
and the RO's January 1989, November 1992, February 1994, and 
August 1994 decisions are final, and therefore the provisions 
of 38 C.F.R. § 3.400(q)(1)(ii) are applicable.  There is no 
indication that the veteran specifically acted to reopen this 
previously denied claim after the RO's August 1994 decision 
or prior to his letter to the President, received by the RO 
on January 28, 1998.  As noted above, a claim includes any 
formal or informal communication requesting a determination 
of entitlement or evidencing a belief in an entitlement to a 
benefit.  As such, the Board will construe the veteran's 
letter to the President from the White House Office of 
Correspondence and Presidential Messages, evidencing the 
veteran's belief that he was entitled to benefits for his low 
back disorder, as constituting an informal claim to reopen by 
the veteran.  This letter was received by the RO on January 
28, 1998, and remained pending and unadjudicated until the RO 
received a private medical record in support of the veteran's 
claim in October 1999.  Because the effective date of the 
award of benefits to the veteran is the date of receipt of 
the reopened claim by the RO, the effective date of the 
veteran's award of service connection for a low back 
disability should be January 28, 1998.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to an 
effective date of January 28, 1998 for service connection of 
the veteran's low back disability. 




ORDER

An effective date of January 28, 1998 for the grant of 
service connection for a low back disorder is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

